Exhibit RATIO OF EARNINGS TO FIXED CHARGES The following table sets forth our ratio of earnings to fixed charges on a reported basis for the periods indicated.Earnings consist of income from continuing operations plus fixed charges.Fixed charges consist of interest expense and amortization of deferred financing costs.We have calculated the ratio of earnings to fixed charges by adding net income from continuing operations to fixed charges and dividing that sum by such fixed charges. Year Ended December 31, 2005 2006 2007 2008 2009 (in thousands) Income from continuing operations before income taxes $ 39,674 $ 58,252 $ 67,591 $ 77,619 $ 82,111 Interest expense 34,771 47,611 44,092 39,746 39,075 Income before fixed charges $ 74,445 $ 105,863 $ 111,683 $ 117,365 $ 121,186 Interest expense $ 34,771 $ 47,611 $ 44,092 $ 39,746 $ 39,075 Total fixed charges $ 34,771 $ 47,611 $ 44,092 $ 39,746 $ 39,075 Earnings / fixed charge coverage ratio 2.1 x 2.2 x 2.5 x 3.0 x 3.1 x
